DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 07/25/22 is acknowledged.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KUROKAWA (JP2012-33915, machine translation is attached) in view of Li et al. (US Patent 8,189,642 B1).
Regarding claim 1, KUROKAWA discloses a surface-emitting laser (FIG. 11) comprising: 
a substrate (101, FIG. 11, [0046]); 
semiconductor layers (FIG. 11) provided on the substrate, the semiconductor layers including a lower reflector layer (103, FIG. 11, [0046]), an active layer (105, FIG. 11, [0046]), and an upper reflector layer (107, FIG. 11, [0046]), the semiconductor layers forming a mesa (110, FIG. 11, [0056]); 
a first insulating film (111, FIG. 11, [0058]) covering the mesa; and 
wherein the mesa has a polygonal shape (110 has a square or a rectangular shape, FIG. 24b) in a direction in which the substrate extends, and 
a vertex of the mesa (FIGS. 24a-b) in the direction in which the substrate extends has a chamfered portion (161a-d, FIGS. 24a-b, [0071]).
KUROKAWA does not disclose a second insulating film covering the first insulating film.
Li discloses a VCSEL (FIG. 5B) comprising a first insulating film (213, FIG. 5B, col. 6 lines 54-56) including silicon and oxygen covering a mesa (208, FIG. 5B, col. 6 line 46); and a second insulating film (214, FIG. 5B, col. 6 lines 54-56) including silicon nitride covering the first insulating film for minimizing stress applied by the first insulating layer which allows for deposition of a thicker insulating layer and thereby improving hermeticity (col. 7 lines 2-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface-emitting laser of KUROKAWA with the second insulating layer covering the first insulating layer as taught by Li in order to minimize stress applied by the first insulating layer which allows for deposition of a thicker insulating layer and thereby improving hermeticity (col. 7 lines 2-6).
Regarding claim 5, KUROKAWA, as modified, discloses the first insulating film includes silicon and oxygen (111 comprises SiO2, [0058] of KUROKAWA), and the second insulating film includes silicon nitride (214 comprises SiNx, col. 6 lines 54-56 of Li).
Regarding claim 6, KUROKAWA discloses a side surface of the mesa is inclined with respect to a stacking direction of the semiconductor layers (FIG. 24b).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KUROKAWA and Li et al. as applied to claim 1 above, and further in view of HAYAKAWA et al. (US PG Pub 2020/0059070 A1).
Regarding claim 2, the combination has disclosed the surface-emitting laser outlined in the rejection to claim 1 above except the chamfered portion is curved with a radius of curvature of 10 µm or more and 20 µm or less. HAYAKAWA discloses a mesa post (12, FIG. 2A) having a radius of curvature ranging from 5 µm or greater and 40 µm or smaller ([0033]), wherein an optical coupling efficiency is improved with a specific radius of curvature (FIG. 2B, [0034]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamfered portion of the combination with being curved having a radius of curvature of 10 µm or more and 20 µm or less as taught by HAYAKAWA in order to improve optical coupling efficiency ([0034] of HAYAKAWA).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KUROKAWA and Li et al. as applied to claim 1 above, and further in view of Koyama et al. (US PG Pub 2018/0269655 A1).
Regarding claim 3, the combination has disclosed the surface-emitting laser outlined in the rejection to claim 1 above except the first insulating film has an end located between an end of the mesa and an end of the substrate, the second insulating film covers the end of the first insulating film, and the second insulating film has an end located between the end of the first insulating film and the end of the substrate. Koyama discloses the first insulating film (19, FIG. 1, [0028]) has an end located between an end of the mesa and an end of the substrate, the second insulating film (25, FIG. 1, [0028]) covers the end of the first insulating film, and the second insulating film has an end located between the end of the first insulating film and the end of the substrate (FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second insulating layer of the combination with an end of the second insulating layer covering an end of the first insulating layer between an end of the mesa and an end of the substrate as taught by Koyama in order to further improve hermeticity.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828